Aetna 151 Farmington Avenue Hartford, CT06156 September 20, 2007 Judith H. Jones Counsel Law & Regulatory Affairs, RW61 Phone: (860) 273-0810 Fax:(860) 273-6939 Mr. Tim Buchmiller Senior Attorney United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549 Re:Aetna Inc. Definitive Proxy Statement Filed March 19, 2007 File No. 001-16095 Dear Mr. Buchmiller: On August 21, 2007, we received your letter concerning your review of Aetna’s 2007 Definitive Proxy Statement.Due to the need to seek input and advice from Aetna’s Committee on Compensation and Organization, we respectfully request an extension of the original due date requested by the Staff (September 21, 2007) in order to allow us to prepare a complete response.We anticipate our response letter will be submitted to your office no later than October 19, 2007. Sincerely, /s/ Judith H. Jones Judith H. Jones
